NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              HOWARD W. NEWGARD,
                Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2016-2248
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4884, Judge Robert N. Davis.
                ______________________

               Decided: January 3, 2017
                ______________________

   HOWARD W. NEWGARD, Spencer, IA, pro se.

    ROBERT NORWAY, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER; Y. KEN LEE, CHRISTINA LYNN GREGG, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
                 ______________________
2                                  NEWGARD   v. MCDONALD




    Before NEWMAN, BRYSON, and MOORE, Circuit Judges.
NEWMAN, Circuit Judge.
    Mr. Newgard seeks review of the decision of the Unit-
ed States Court of Appeals for Veterans Claims (CAVC),
dismissing his mandamus petition as moot. 1 The CAVC
found that the relief requested had been accomplished
during the mandamus proceedings.
                      BACKGROUND
    Mr. Newgard entered into service with the United
States Army in 1969 and experienced injuries during
training. He was discharged in October 1969. He filed
several claims for compensation; the procedural history
has been reported in prior opinions, Newgard v. Shinseki,
412 F. App’x 291 (Fed. Cir. 2011), and Newgard v.
Shinseki, 565 F. App’x 879 (Fed. Cir. 2014).
   Mr. Newgard raised the following issues in his man-
damus petition:
     Petition to compel the Department of Veter-
     ans Affairs (VA) to “docket and certify” his
     substantive appeals to the Board of Veterans
     Affairs (BVA) dated February 28, 2015 and
     August 4, 2015, and to inform Mr. Newgard
     of their status.
   In reply to the mandamus petition, the Secretary of
Veterans Affairs responded to the CAVC that (a) on
December 30, 2015, a VA Form 8 “Certification of Appeal”
was completed, noting the completions of VA Form 9
“Appeals to the BVA” on January 28, 2015 and August 24,



     1  Howard Newgard v. Robert A. McDonald, Secre-
tary of Veterans Affairs, No. 15-4884 (Vet. App. Mar 31,
2016).
NEWGARD   v. MCDONALD                                    3



2015; and (b) on January 12, 2016, the BVA sent a docket-
ing letter informing Mr. Newgard that his claims were
awaiting adjudication and of his opportunity to submit
additional evidence.
    Mr. Newgard agrees that he has received this relief
with respect to his appeals dated February 28, 2015 and
August 14, 2015, and he does not raise those issues in this
appeal. Petitioner’s Informal Br. at 4. However, addi-
tional issues remain.
   Petition to compel the Regional Office (RO)
   in Des Moines, Iowa, to adjudicate his claim
   dated September 1, 2015.
    With respect to the September 1, 2015, claim to the
Regional Office (RO), the Secretary stated in response to
the mandamus petition that this claim was based on the
same rating issue on appeal to the BVA, supra, and was
awaiting adjudication by the BVA. The Secretary pre-
sented the declaration of Athena Delgado, the Des Moines
RO Service Center Manager, who declared that Mr.
Newgard had been informed of this determination via
letter dated December 22, 2015. J.A. 55.
    Based on the Response from the Secretary, on March
31, 2016, the CAVC dismissed Mr. Newgard’s mandamus
petition as moot. On the same day as the CAVC’s entry of
the dismissal, the CAVC received from Mr. Newgard a
Reply to the Secretary’s Response, which the CAVC
construed as a Motion for Reconsideration of its March 31,
2016 dismissal. On May 12, 2016, the CAVC ruled that
the principal issues raised by Mr. Newgard’s Motion for
Reconsideration related to whether his substantive ap-
peals dated February 28, 2015 and August 14, 2015 were
actually on appeal before the BVA. The CAVC deter-
mined that they were, citing the Secretary’s Response and
the record. On May 12, 2016, the CAVC denied the
Motion for Reconsideration.
4                                     NEWGARD   v. MCDONALD



    On this appeal, Mr. Newgard states that the declara-
tion by RO Manager Delgado was “false,” that the Secre-
tary improperly deemed the September 1, 2015 claim to
be the equivalent of a June 2014 claim, and that the
CAVC’s reliance on the Delgado declaration was in error.
Mr. Newgard presents these concerns to the Federal
Circuit.
                        DISCUSSION
    The Secretary states that these mandamus issues are
not subject to review by the Federal Circuit, citing the
statutory limits of our jurisdiction. We have explained,
with respect to Writs, that:
    We may not review the factual merits of the vet-
    eran’s claim, but we may determine whether the
    petitioner has satisfied the legal standard for issu-
    ing the writ. In conducting such a review, we do
    not interfere with the CAVC’s role as the final ap-
    pellate arbiter of the facts underlying a veteran’s
    claim or the application of veterans’ benefits law
    to the particular facts of a veteran’s case.
Beasley v. Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013).
Our jurisdiction with respect to a writ of mandamus is
neither enlarged nor constricted, by our statutory as-
signment of jurisdiction. Cox v. West, 149 F.3d 1360, 1363
(Fed. Cir. 1998) (“It is well established that the [All Writs
Act] does not expand a court’s jurisdiction.”). By statute,
we do not have jurisdiction to review the factual details of
the claims before the RO and the BVA, unless constitu-
tional aspects are implicated. 38 U.S.C. § 7292(d)(2).
However, we possess jurisdiction to “review and decide
any challenge to the validity of any statute or regulation
or any interpretation thereof” by the CAVC “and to inter-
pret constitutional and statutory provisions, to the extent
presented and necessary to a decision.”           38 U.S.C.
§ 7292(c).
NEWGARD   v. MCDONALD                                      5



    As such, Mr. Newgard’s assertions regarding the Del-
gado declaration raise questions of fact, for which the
CAVC’s review is final. On the record before us, the
CAVC’s dismissal of the mandamus petition as moot is
appropriate, for the substantive appeals are proceeding
before the BVA, and the Secretary has stated to this court
and the CAVC that Mr. Newgard’s September 1, 2015,
claim is being adjudicated. Mr. Newgard’s concern that
the delays in processing his claims, initially filed in 2011,
raise constitutional issues of due process appears to have
been resolved. Although we share the concern for delay,
the principal issues in the mandamus petition appear now
to be on track for resolution.
     The dismissal by the CAVC of the mandamus petition
is affirmed.
                        AFFIRMED
    No costs.